NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with FED. R. APP. P. 32.1 
 

                 United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Argued September 23, 2014 
                                Decided January 8, 2015 
                                             
                                         Before 
                                             
                          RICHARD A. POSNER, Circuit Judge                      
                                                                                
                          ILANA DIAMOND ROVNER, Circuit Judge                   
                                                                                
                          ANN CLAIRE WILLIAMS, Circuit Judge                    
                                                                                
                                                                                
                                                                                
No. 12‐2080                                          
                                                     
UNITED STATES OF AMERICA,                            
            Plaintiff‐Appellee,                     Appeal from the United States District 
                                                    Court for the Northern District of Illinois, 
            v.                                      Eastern Division. 
                                                     
FUNDS IN THE AMOUNT OF                              No. 11 CV 7176 
$495,744,                                            
            Defendant in Rem,                       Sharon Johnson Coleman, 
                                                    Judge. 
ABDEL RAHMEN ALSHARFA, 
            Claimant‐Appellant. 
 
 
                                          O R D E R 
 
      Law enforcement officials seized $495,744 from a rented car Abdel Alsharfa was 
driving.  Maintaining  that  the  cash  was  derived  from  proceeds  of  illegal  activity,  the 
government  instituted  civil  forfeiture  proceedings,  and  Alsharfa  filed  a  claim  to  the 
money. After the government served interrogatories and other discovery requests upon 
No. 12‐2080                                                                                      Page 2 
 
him, he asserted the Fifth Amendment and filed a motion to stay the proceedings. We 
affirm  the  district  court’s  denial  of  his  stay  request  because  there  is  no  indication  that 
Alsharfa  was  the  subject  of  a  related  criminal  investigation  or  case  at  the  time  he 
requested the stay of the civil forfeiture proceedings. 

                                          I. BACKGROUND 

    Abdel  Alsharfa  was  driving  through  Illinois  on  September  1,  2011  when  he  was 
pulled over by an Illinois State Trooper. While the trooper spoke with Alsharfa and his 
passenger Tristan Thomas‐Elcock, the trooper smelled the strong scent of air freshener 
and saw multiple cell phones in the car’s center console. Alsharfa told the trooper that 
the  car  had  been  rented  and  handed  him  the  rental  agreement.  After  receiving 
identification  from  both  Alsharfa  and  Thomas‐Elcock,  the  trooper  requested  that 
Alsharfa join him in his patrol vehicle. There the trooper saw that Alsharfa’s eyes were 
bloodshot and glassy. The trooper reviewed the car rental agreement and noted that it 
was  a  short‐term,  one‐way  rental  from  Boston  to  Las  Vegas  at  a  cost  of  $966.69.  In 
response  to  additional  questions,  Alsharfa  said  that  he  and  Thomas‐Elcock  had  not 
arranged for a place to stay in Las Vegas, that he was a student, and that Thomas‐Elcock 
was a welder who did not currently have a job.   
     
    Suspecting  that  the  two  were  engaged  in  unlawful  activity,  the  trooper  asked 
Alsharfa whether there were any weapons or illegal drugs in the car. Alsharfa said “no.” 
When the trooper asked Alsharfa for consent to search the vehicle, Alsharfa responded, 
“I  don’t  know  about  that.”  The  trooper  then  left  his  patrol  vehicle  and  spoke  with 
Thomas‐Elcock, in whose name the vehicle had been rented. Thomas‐Elcock declined to 
give consent to search the car. The trooper asked Alsharfa if he was willing to wait for a 
police  canine  to  conduct  an  exterior  sniff  of  the  car,  and  Alsharfa  responded,  “No 
problem.”  The  dog  arrived  and  positively  alerted  for  narcotics,  so  law  enforcement 
officials  searched  the  car.  They  found  a  total  of  $495,744  in  cash  inside  a  storage 
compartment in  the front passenger side  of  the car and  in suitcases in the trunk. That 
cash was seized for forfeiture, and Alsharfa and Thomas‐Elcock were arrested.   
     
    Despite  their  arrest,  Alsharfa  and  Thomas‐Elcock  were  released  the  same  day 
without  charges,  though  law  enforcement  officials  did  not  give  them  the  seized  cash 
upon  release.  A  Grundy  County,  Illinois  Sheriff’s  Office  Incident/Investigation  Report 
prepared about the stop states that both were released after arrest and that the case was 
“closed/cleared” that same day and that five days later, the case was “referred to other 
No. 12‐2080                                                                                    Page 3 
 
agency.”  No  charges  have  ever  been  filed  against  Alsharfa  and  Thomas‐Elcock  in 
connection with the events of September 1, 2011.   
     
    On October 11, 2011, the United States filed a complaint of forfeiture in rem alleging 
that the $495,744 in funds are forfeitable to the United States as monies used or intended 
to be used in exchange for a drug transaction, in violation of 21 U.S.C. §§ 841, et seq., and 
as  property  which  constituted  or  was  derived  from  proceeds  traceable  to  specified 
unlawful activity, as defined in 18 U.S.C. § 1956(c)(7). The district court issued a warrant 
of arrest in rem against the funds.   
     
    Alsharfa filed a claim to the funds. He asserted as the basis of the claim: “My interest 
in  the  property  is  possessory  and  a  bailee.”  In  his  answer  to  the  United  States’s 
complaint of forfeiture in rem, Alsharfa made various admissions, including that he was 
driving the car on September 1, that he gave the trooper the car rental agreement for a 
one‐way  rental  from  Boston  to  Las  Vegas  for  three  days  at  a  cost  of  $966.69,  that  he 
provided the rental agreement to the trooper, that he did not consent to a search of the 
car,  and  that  all  the  contents  within  the  car  were  his.  The  government  then  sought 
discovery from Alsharfa. It served him with special interrogatories under Federal Rule 
of Civil Procedure Supplemental Rule G(6) to obtain information about his relationship 
to the money, including the identity of the bailor, the nature of his relationship with the 
bailor, the terms of the bailment, and his knowledge about the source of the cash. The 
government  also  sought  discovery  through  general  interrogatories,  requests  for 
production, and a request for admission. Alsharfa’s responses included that he was “in a 
bailment  relationship”  with  Thomas‐Elcock,  that  the  nature  of  their  relationship  is 
“personal  friendship  and  business  associate,”  and  that  he  had  no  knowledge  of  the 
source of the $495,744 in cash.   
     
    On  February  1,  2012,  Alsharfa  asserted  the  Fifth  Amendment  to  most  of  the 
government’s outstanding discovery requests and also asked for a stay of proceedings 
pursuant  to  18  U.S.C.  §  981(g)(2).  In  particular,  Alsharfa  asked  for  a  stay  of  the  civil 
forfeiture proceedings until the United States advised the court and Alsharfa “that any 
state/federal investigation is concluded or that [Alsharfa] is no longer a target of same in 
order  to  fully  protect  [Alsharfa]’s  right  against  self‐incrimination.”  The  government 
requested that the court deny the stay and asserted that Alsharfa was not the subject of a 
related  criminal  investigation  or  case.  The  district  court  held  a  hearing  at  which  the 
government  again  asserted  that  there  was  no  pending  investigation  into  Alsharfa 
regarding anything related to the events of September 1, 2011. The district court denied 
Alsharfa’s  motion  to  stay  proceedings  upon  concluding  that  he  did  not  meet  the 
No. 12‐2080                                                                               Page 4 
 
requirements for a stay under 18 U.S.C. § 981(g)(2), finding in particular that he lacked 
standing and that he was not the subject of a related criminal investigation or case within 
the meaning of the statute. Alsharfa appeals.   
 
                                       II. ANALYSIS 
 
   Alsharfa appeals the denial of his request for a stay of the civil forfeiture proceedings. 
We  generally  review  decisions  regarding  stays  for  an  abuse  of  discretion.  See  Neal  v. 
LaRiva, 765 F.3d 788, 790 (7th Cir. 2014); Tyrer v. City of South Beloit, 516 F.3d 659, 666 (7th 
Cir. 2008).   

    The  government  maintains  the  stay  denial  should  stand,  arguing  first  that  we  lack 
jurisdiction over this appeal. The district court’s order denying Alsharfa’s requested stay 
is  not  a  final  order,  and  the  government  contends  the  order  is  not  proper  for 
interlocutory review. Alsharfa contends we have jurisdiction to review the denial under 
the  collateral  order  doctrine  or  other  vehicles  for  interlocutory  review.  We  need  not 
resolve  this  jurisdictional  dispute  since  the  district  court  committed  no  error  when  it 
denied Alsharfa’s stay request.   
 
    Pursuant  to  18  U.S.C.  §  981(g)(2),  a  district  court  shall  stay  a  civil  forfeiture 
proceeding upon a claimant’s motion if the court determines that: 
 
        (A)   the claimant is the subject of a related criminal investigation or case; 
        (B) the claimant has standing to assert a claim in the civil forfeiture         
              proceeding; and   
        (C) continuation of the forfeiture proceeding will burden the right of the     
               claimant against self‐incrimination in the related investigation or 
               case. 
 
See also United States v. Funds in the Amount of $574,840, 719 F.3d 648, 650 (7th Cir. 2013). 
As the moving party, a party seeking a stay usually has the burden of proof. See United 
States v. Approximately 81,454 Cans of Baby Formula, 560 F.3d 638, 641 (7th Cir. 2009).   
 
    The district court did not err when it concluded that Alsharfa failed to show he was 
the subject of a related criminal investigation or case, and, therefore that he also failed to 
show  that  continuing  the  civil  forfeiture  proceeding  would  burden  his  right  against 
self‐incrimination in a related investigation or case. As the terms are used in 18 U.S.C. § 
981(g)(2), “related criminal case” and “related criminal investigation” “mean an actual 
No. 12‐2080                                                                                     Page 5 
 
prosecution or investigation in progress at the time at which the request for the stay, or 
any subsequent motion to lift the stay is made.” 18 U.S.C. § 981(g)(4). The statute further 
provides that “[i]n determining whether a criminal case or investigation is ‘related’ to a 
civil forfeiture proceeding, the court shall consider the degree of similarity between the 
parties,  witnesses,  facts,  and  circumstances  involved  in  the  two  proceedings,  without 
requiring an identity with respect to any one or more factors.” Id. 
          
    There  is  no  evidence  in  the  record  of  any  related  criminal  case  or  related  criminal 
investigation.  In  an  attempt  to  show  otherwise,  Alsharfa  points  to  the 
Incident/Investigation Report concerning the September 1, 2011 traffic stop. That report 
does  not  help  him,  however,  as  it  states  that  his  case  is  “closed/cleared.”  While  the 
notation  on  the  report  statement  that  the  matter  was  “referred  to  other  agency”  on 
September  6,  2011  might  suggest  that  another  agency  conducted  a  criminal 
investigation,  all  the  evidence  in  the  record  is  to  the  contrary.  An  IRS  special  agent’s 
“Memorandum  of  Conversation”  presented  to  the  district  court  detailed  the  agent’s 
conversations with a Grundy County Assistant State’s Attorney, who confirmed that the 
Grundy  County  State’s  Attorney’s  Office  had  no  open  criminal  investigation  into 
Alsharfa or Thomas‐Elcock, no plan to open such an investigation, and no plan to pursue 
the prosecution of either. The Assistant United States Attorney repeated this information 
to the district court at the hearing, asserting:   
          
         …  there  are  no  criminal  charges.  There  is  no  criminal  investigation 
         pending  in  this  office  ….  The  IRS‐CI  does  not  have  a  pending  criminal 
         investigation.  There  is  no  criminal  investigation  pending  in  this  office.… 
         We’ve  checked  with  the  Grundy  County  State’s  Attorney’s  office,  and 
         they’ve said there’s no criminal case. The Illinois State Police have turned 
         the entire case over to IRS agents who are pursuing forfeiture.… Yes, we 
         believe the money is connected to criminal activity, but there simply is no 
         criminal investigation pending. 
          
  Alsharfa  did  not  give  the  district  court  any  sound  reason  to  conclude  otherwise.  The 
  only  investigation  or  proceedings  after  September  6,  2011  suggested  in  the  record 
  concern civil forfeiture.   
          
    At oral argument before us, Alsharfa suggested for the first time that a case pending 
in the United States District Court for the District of Massachusetts might be a related 
criminal  case.  That  case,  United States v. Asarao, et al., No.  12  CR  10196  (D.  Mass.),  is  a 
multi‐defendant  case  where  Bassam  Alsharfa,  Abdel  Alsharfa’s  brother,  is  one  of  the 
No. 12‐2080                                                                                     Page 6 
 
defendants.  The  criminal  complaint  was  filed  in  May  2012  and  the  indictment  in  June 
2012. Bassam Alsharfa is charged with money laundering from about October 2010 until 
December 15, 2011 in Massachusetts, Canada, and elsewhere.   
     
    There is nothing about the Massachusetts case to which Abdel Alsharfa points us, or 
which  we  have  seen,  that  indicates  he  was  under  investigation  in  Massachusetts  or 
involved  in  any  way.  His  counsel  stated  at  oral  argument  that  the  Massachusetts  case 
began  as  a  DEA  investigation  and  wiretap  about  a  month  after  Abdel  Alsharfa  was 
stopped  on  September  1,  2011.  While  that  may  be  true,  there  is  nothing  to  which  he 
points  in  the  Massachusetts  case  that  suggests  any  similarity  between  the  parties, 
witnesses, facts, or circumstances between that case and the circumstances surrounding 
the September 1, 2011 stop. Also of note is the statute’s requirement that to be a “related” 
criminal  investigation  or  case  there  must  have  been  an  “actual  prosecution  or 
investigation in progress at the time at which the request for the stay … is made.” 18 U.S.C. § 
981(g)(4) (emphasis added). Abdel Alsharfa moved for a stay on February 1, 2012 (and 
filed  his  notice  of  appeal  on  May  1,  2012),  and  there  is  no  indication  that  he  was  the 
subject of any criminal prosecution or investigation at the time, so any concern he has 
about being implicated in the future is not sufficient to obtain a stay under the statute. 
Finally,  we  note  that  he  did  not  raise  the  issue  of  the  Massachusetts  case  with  the 
government  when  he  became  aware  of  it;  the  government  learned  of  that  case  for  the 
first time at oral argument.   
     
                                       III. CONCLUSION 
     
    The judgment of the district court is AFFIRMED.